DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-12, 15, 17-18, 24-27, and 39-40 are pending, claims 7, 13-14, 16, 19-23, and 28-38 are cancelled, and claims 1-6, 8-12, 15, 17-18, 24-27, and 39-40 are currently under consideration for patentability under 37 CFR 1.104. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a shape constraint mechanism” and “a control system” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-12, 15, 17-18, 24-27, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2008/0287963), in view of Duindam (US 2013/0204124).
Regarding claim 1, Rogers discloses a method comprising: measuring, with a sensor (sensors [0125]) secured to an elongated flexible instrument (fiber optic shape sensors extending the length of the instrument [0125]), a shape of a section of the elongated flexible instrument (shape information [0125]); comparing the measured shape of the section of the elongated flexible instrument to an expected shape (shape information…control the tool’s shape [0125] | capable of control…substantially the same shape [0126]). Rogers is silent regarding determining whether the measured shape of the section of the elongated flexible instrument differs from the expected shape by a predefined threshold.  
Duindam teaches a surgical system with a flexible steerable needle and a shape sensor (abstract). The actual needle shape and/or trajectory is compared to an expected or desired shape/trajectory ([0061]). A deviation from the desired shape/trajectory can be identify and used to provide feedback to a surgeon ([0061]). The deviation can be assessed to see if it is greater than a preset limit ([0061]). If the deviation is greater than a preset limit, a notification can occur ([0061]). The shape and/or position of needle can be adjusted toward a more optimized shape ([0063]).
It would have been obvious to modify the method of Rogers with the deviation detection method (420, figure 6) and needle control (440, figure 6) as taught by Duindam. Doing so would provide detection of a deviation that exceeds a threshold ([0061]) and correct the deviation ([0062]). The modified method would comprise determining whether the measured shape of the section of the elongated flexible instrument differs from the expected shape by a predefined threshold (622, figure 6).  
Regarding claim 2, Rogers further discloses the shape of the section of the elongated flexible instrument is measured between an anatomical entryway and a proximal instrument portion (fiber optic shape sensors extending the length of the instrument [0125]; Rogers | tools 101, see figure 1d).  
Regarding claim 3, Rogers and Duindam further disclose the section of the elongated flexible instrument extends within a shape constraint device (entry guide 108, figure 1d; Rogers) and the expected shape is based upon the shape constraint device (the modified method would have the preset limit/threshold based on the shape constraint device; [0061]; Duindam).  
Regarding claim 5, Rogers and Duindam further disclose the expected shape is an expected shape volume (shape information…control the tool’s shape [0125]; Rogers | desired shape/trajectory [0061]; Duindam | the examiner interpreted “shape volume” to mean the overall shape).  
Regarding claim 6, Rogers and Duindam further disclose the expected shape volume comprises one of: a substantially straight tubular volume or an arced tubular volume (shape information…control the tool’s shape [0125]; Rogers | the desired shape/trajectory can be a straight/arc; [0061]; Duindam).
Regarding claim 8, Rogers and Duindam further disclose determining whether the measured shape of the section of the elongated flexible instrument differs from the expected shape comprises determining whether a proximal portion of the section deviates from or along a reference axis (deviation from the desired shape/trajectory [0061]; Duindam) more than a distal portion of the section deviates from or along the reference axis (shape sensors extend the length [0125]; Rogers | any deviation…depending on the magnitude of the deviation [0061]; Duindam).  
Regarding claim 9, Duindam further teaches determining whether the measured shape of the section of the elongated flexible instrument differs from the expected shape comprises determining whether a portion of the section moves in a predefined direction (occurs during placement of the needle in the patient [0060]; Duindam).  
Regarding claim 10, Duindam further teaches the measuring the shape of the section of the elongated flexible instrument includes measuring a maximum curvature of the elongated flexible instrument (magnitude of the deviation [0061]; Duindam).  
Regarding claim 11, Duindam further teaches the measuring the shape of the section of the elongated flexible instrument includes determining a total cumulative bend angle for the section (any deviation…depending on the magnitude of the deviation [0061]; Duindam).  
Regarding claim 12, Duindam further teaches a measured length of the section of the elongated flexible instrument being measured changes in real time as the elongated flexible instrument enters or retracts from an anatomical entryway (real time shape information [0056]; Duindam).    
Regarding claim 15, Duindam further teaches comprising, providing a notification in response to determining that the measured shape of the section of the elongated flexible instrument differs from the expected shape (notification is provided [0061]; Duindam).  
Regarding claim 17, Duindam further teaches comprising, in response to determining that the measured shape of the section of the elongated flexible instrument differs from the expected shape, putting the elongated flexible instrument in a safe state (see 624, 625, and 440, figure 6; [0063]; Duindam).  
Regarding claim 18, Duindam further teaches further comprising, in response to determining that the measured shape of the section of the elongated flexible instrument differs from the expected shape, automatically manipulating the elongated flexible instrument until a portion of the section is within the predefined threshold (see 624, 625, and 440, figure 6; [0063]; Duindam).  
  	Regarding claim 24, Rogers discloses a system comprising: an instrument drive system (126, figure 1b); an elongated flexible instrument (101, figure 1b) connected to the instrument drive system; a sensor configured to measure a shape of a section of the elongated flexible instrument between the instrument drive system and a distal end of the elongated flexible instrument (fiber optic shape sensors extending the length of the instrument [0125]); a shape constraint mechanism (this element is interpreted under 35 USC 112f as a narrow channel [0066] | entry guide 108, figure 1d; Rogers) positioned to constrain the section of the elongated flexible instrument; and a control system (this element is interpreted under 35 USC 112f as a memory, processor, and programming [0037] | semiconductor memory integrated circuit [0063]; microprocessors to execute instructions [0048]; Rogers) configured to manipulate the elongated flexible instrument using the instrument drive system. Rogers is silent regarding determine whether the section of the elongated flexible instrument buckles within the shape constraint mechanism beyond a predefined threshold.  
Duindam teaches a surgical system with a flexible steerable needle and a shape sensor (abstract). The actual needle shape and/or trajectory is compared to an expected or desired shape/trajectory ([0061]). A deviation from the desired shape/trajectory can be identify and used to provide feedback to a surgeon ([0061]). The deviation can be assessed to see if it is greater than a preset limit ([0061]). If the deviation is greater than a preset limit, a notification can occur ([0061]). The shape and/or position of needle can be adjusted toward a more optimized shape ([0063]).
It would have been obvious to modify the system of Rogers with the processor (140, figure 1a) to perform the deviation detection method (420, figure 6) and needle control (440, figure 6) as taught by Duindam. Doing so would provide detection of a deviation that exceeds a threshold ([0061]) and correct the deviation ([0062]). The modified system would determine whether the section of the elongated flexible instrument buckles within the shape constraint mechanism (the modified method would have the preset limit/threshold based on the shape constraint device; [0061]; Duindam) beyond a predefined threshold (622, figure 6).  
Regarding claim 25, Duindam further teaches to determine whether the section of the elongated flexible instrument within at least a portion of the shape constraint mechanism buckles beyond the predefined threshold, the control system is further configured to determine whether the section extends outside a boundary associated with the shape constraint mechanism (621, figure 6).  
Regarding claim 26, Rogers and Duindam further disclose to determine whether the section of the elongated flexible instrument within at least a portion of the shape constraint mechanism buckles beyond the predefined threshold (622, figure 6), the control system is further configured to determine whether a proximal portion of the section deviates from a reference axis (deviation from the desired shape/trajectory [0061]; Duindam) more than a distal portion of the section deviates from the reference axis (shape sensors extend the length [0125]; Rogers | any deviation…depending on the magnitude of the deviation [0061]; Duindam).  
Regarding claim 27, Duindam further teaches to determine whether the section of the elongated flexible instrument within at least a portion of the shape constraint mechanism buckles beyond the predefined threshold (622, figure 6), the control system is further configured to determine whether a portion of the section moves in a predefined direction away from a longitudinal axis of the shape constraint mechanism (deviation from the desired shape/trajectory [0061]; Duindam).    
Regarding claim 39, Rogers further discloses the sensor comprises at least one of: a fiber-optic shape sensor (fiber optic shape sensors extend the length [0125]; Rogers), an electromagnetic sensor, optical markings, or a video camera.  
Regarding claim 40, Duindam further teaches a constrained length of the section of the elongated flexible instrument being constrained changes in real time as the elongated flexible instrument moves (real time shape information [0056]; Duindam).

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2005/0234293, in view of Duindam (US 2013/0204124).
Regarding claim 1, Yamamoto discloses a method comprising: an elongated flexible instrument (12, figure 4). Yamamoto is silent regarding measuring, with a sensor secured to the elongate flexible instrument, a shape of a section of the elongated flexible instrument; comparing the measured shape of the section of the elongated flexible instrument to an expected shape; and determining whether the measured shape of the section of the elongated flexible instrument differs from the expected shape by a predefined threshold.  
Duindam teaches a surgical system with a flexible steerable needle and a shape sensor (abstract). Multiple shape sensors (120, figure 1a) is incorporated into the needle (110, figure 1a), with any number and relative arrangement along the needle ([0037]). The actual needle shape and/or trajectory is compared to an expected or desired shape/trajectory ([0061]). A deviation from the desired shape/trajectory can be identify and used to provide feedback to a surgeon ([0061]). The deviation can be assessed to see if it is greater than a preset limit ([0061]). If the deviation is greater than a preset limit, a notification can occur ([0061]). The shape and/or position of needle can be adjusted toward a more optimized shape ([0063]).
It would have been obvious to modify the method of Yamamoto with the shape sensors (120, figure 1a) and processor (140, figure 1a) to provide the shape data and run the deviation detection method (420, figure 6) as taught by Duindam. Doing so would provide detection of a deviation that exceeds a threshold ([0061]). The modified method would comprise measuring, with a sensor secured to the elongate flexible instrument (120, figure 1a; Duindam), a shape of a section of the elongated flexible instrument (410, figure 6; Duindam); comparing the measured shape of the section of the elongated flexible instrument to an expected shape (621, figure 6); and determining whether the measured shape of the section of the elongated flexible instrument differs from the expected shape by a predefined threshold (622, figure 6).  
Regarding claim 3, Yamamoto and Duindam further disclose the section of the elongated flexible instrument extends within a shape constraint device (254, figure 4; Yamamoto) and the expected shape is based upon the shape constraint device (the modified method would have the preset limit/threshold based on the shape constraint device; [0061]; Duindam).  
Regarding claim 4, Yamamoto further discloses contracting the shape constraint device by advancing the elongated flexible instrument (extendable cylindrical shape [0098]; Yamamoto).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        April 7, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795